Citation Nr: 0118623	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-03 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.    

This case was before the Board for the first time in December 
1999.  At that time, the Board denied the appellant's claim 
for entitlement to service connection for PTSD after first 
making the determination that he had submitted new and 
material evidence to reopen his claim.  In this regard, after 
the Board reopened the appellant's claim for service 
connection for PTSD, the Board determined that the claim was 
well grounded, but denied the claim on the merits.  The 
appellant subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, and the 
appellant, by and through his attorney, filed a joint motion 
for remand and for stay of proceedings.  The request was to 
vacate the December 1999 decision by the Board, and to remand 
the case for further development and readjudication.  The 
Court granted this motion in a December 2000 order, and the 
case has since been returned to the Board for compliance with 
the directives stipulated in the motion.  Accordingly, in 
light of the above and the fact that the December 1999 Board 
decision has been vacated, the Board construes the issue as 
it appears on the cover page of this decision.  


FINDINGS OF FACT

1.  In February 1995, the RO issued a rating decision which 
confirmed its previous decision to deny the appellant's claim 
for entitlement to service connection for PTSD.  The 
appellant was provided notice of the decision and his 
appellate rights.  He did not file a Notice of Disagreement 
(NOD).  

2.  Evidence added to the record since the February 1995 
confirmed rating decision, when viewed in conjunction with 
the evidence previously of record, is not cumulative and 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence received since the unappealed February 1995 
confirmed rating action, which denied service connection for 
PTSD, is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

The argument set forth in the joint motion for remand 
centered around the issue of whether the Board had set forth 
adequate "reasons or bases" to support its findings and 
conclusions.  The parties indicated that the Board in its 
December 1999 decision, denied entitlement to service 
connection for PTSD after adjudicating the merits of the 
appellant's claim.  However, the parties noted that the Board 
did not "consider and discuss whether the veteran would be 
prejudiced by its action in adjudicating the merits of his 
claim for [PTSD] service connection even though the [May 1997 
Veterans Affairs Regional Office decision] had addressed only 
the question of whether he had submitted new and material 
evidence to reopen his previously and finally denied claim."  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, as previously stated, the December 1999 Board 
decision was vacated and as such, the issue currently before 
the Board is whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for PTSD.   


II.  Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.340(f), as amended, see 64 
Fed. Reg. 117 (June 18, 1999).  

In February 1995, the RO issued a rating decision which 
confirmed its previous decision to deny the appellant's claim 
for entitlement to service connection for PTSD.  The 
appellant was provided notice of the decision and his 
appellate rights.  He did not file a timely appeal.  
Therefore, the February 1995 confirmed rating decision became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c)(West 1991); 38 C.F.R. § 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000). 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  


III.  Factual Background

The appellant's original claim for service connection for 
PTSD was denied in a January 1989 rating action on the basis 
that there was no competent medical evidence of a current 
diagnosis of PTSD.  The most recent final denial of the claim 
was in a February 1995 rating decision which confirmed its 
previous decision to deny the appellant's claim for 
entitlement to service connection for PTSD.  At that time, 
the RO concluded that there was no evidence of record of a 
verified stressor.  

The evidence of record at the time of the February 1995 
rating action is set out below.  

Review of the service medical records shows the appellant 
reported on the Report of Medical History portion of the 
February 1971 entrance examination that he had experienced 
depression or excessive worry in the past.  No mental 
disorders were noted.  An assessment of anxiety reaction was 
made in October 1974.  No pertinent abnormalities were noted 
on the report of the separation examination conducted in 
March 1975.

Review of the service personnel records demonstrates that the 
appellant was in receipt of the Vietnam Service Medal.  He 
received specialized training in fire fighting.  The 
appellant did not receive any awards or decorations 
indicative of participation in combat.  His primary specialty 
was reported as quartermaster.  He received an early 
separation for the purpose of commencing or resuming higher 
education or trade/vocational school.

The appellant was hospitalized at a VA facility from 
September to October 1986 for alcohol dependence.

VA outpatient treatment records have been associated with the 
claims file.  In September 1988, a diagnosis of PTSD and 
depression was made.  No stressors were reported.  On a 
social work assessment dated in October 1988, it was noted 
the appellant might have PTSD issues.  He reported he had 
been injured when his ship burned in Vietnam.  A separate 
treatment record dated in October 1988 included a diagnosis 
of rule out PTSD.

A treatment record from a Vet Center dated in December 1988 
included the notation that the appellant was seeking 
counseling for anxiety and depression.  He reported he was 
involved in a fire aboard his ship while stationed off the 
coast of Vietnam.  The appellant was referred to outpatient 
psychiatry.

The appellant was hospitalized at a VA facility from 
September 1988 to October 1988.  The Axis I diagnosis was 
alcohol dependence.

Correspondence dated in May 1994 from a private hospital 
indicates that treatment records for the appellant had been 
destroyed as it had been more than 10 years since he was at 
the facility.

Evidence submitted subsequent to the February 1995 rating 
action is set out below.  

In an August 1995 statement from the appellant to the RO, the 
appellant indicated that during service, he was stationed on 
the United States Ship (USS) Enhance.  The appellant stated 
that on March 17, 1973, the ship caught fire off the coast of 
North Vietnam and he assisted in fighting the fire.  
According to the appellant, a few close friends were injured 
during the fire.  He revealed that his ship was rescued by 
the USS Safeguard and towed to the Philippines where it was 
rebuilt.  The appellant further noted that subsequent to the 
fire on the USS Enhance, he was assigned to the USS Camden 
where he experienced racial tension.  He reported that there 
was a drug-based war on the ship and that some of the sailors 
on board the ship allegedly kept guns in their lockers and 
threatened to kill people.  The appellant described another 
stressful incident, which occurred while he was on liberty.  
According to the appellant, he witnessed a boy being chased 
through a crowd and was possibly shot by police.  The 
appellant further revealed that his ship was shadowed by a 
Soviet submarine.  He stated that he had also witnessed a 
friend named "P." being injured when a wire rope parted.  
The last stressor he reported was being stationed on the 
bridge of his ship in 1974 when he witnessed a navy jet crash 
after taking off from the USS Constellation.  The appellant 
indicated that he had registered the incident in his ship's 
log, but that this commanding officer subsequently attempted 
to have him remove the entry from the logbook.  

In August 1996, the U.S. Army and Joint Services 
Environmental Support Group (ESG) responded to the RO's 
request for verification of the appellant's claimed in-
service stressors.  ESG confirmed that the USS Enhance caught 
fire on March 17, 1973.  The USS Enhance was assisted in 
fighting the fire by the USS Illusive and the USS Safeguard.  
After the fire, the USS Enhance was towed to the Philippines 
for repair.  ESG was also able to confirm that on November 
29, 1974, two men were injured on the USS Camden but the 
names of the injured men were not reported.  In addition, ESG 
was unable to confirm that an airplane crashed after taking 
off from the USS Constellation between October and December 
1974.  ESG was further unable to verify any racial incidents 
or illegal drug activity that had occurred on the USS Camden 
while the appellant was stationed on board.  

VA outpatient treatment records have been associated with the 
claims files subsequent to the February 1995 rating decision.  
The records show treatment primarily for alcohol dependence.  
An undated treatment record included a diagnosis of rule out 
PTSD.  PTSD was included as an impression in March 1998. The 
reported stressor was a fire aboard a minesweeper.  An 
impression of PTSD was made in April 1998.  No stressors were 
reported.  A questionable diagnosis of PTSD was made in April 
1999.  No stressors were reported.

In December 1997, the appellant underwent a VA PTSD 
examination.  At that time, he described boot camp as very 
traumatic.  The appellant reported that while assigned to a 
minesweeper off the coast of Vietnam, the ship caught fire.  
Psychological testing was conducted.  It was noted that the 
Minnesota Multiphasic Personality Inventory profile (MMPI) 
and the PTSD scale on the MMPI were not supportive of a 
diagnosis of PTSD.  The Mississippi scale was reported to be 
only mildly indicative of PTSD.  It was the examiner's 
opinion that given the appellant's history, his rather ill-
defined stressors, his behavioral presentation and test 
results, the major diagnosis was antisocial personality 
disorder.  During the interview, the appellant stated that he 
did "better in pressure situations now," which the examiner 
noted was quite unlike someone who had PTSD.  The diagnoses 
included alcohol dependency by history, marijuana dependency 
by history, and antisocial personality disorder. 

In December 1997, a second VA PTSD examination was conducted.  
At that time, the appellant stated that during service, his 
ship caught fire off the coast of Vietnam.  The appellant 
indicated that on the second ship he was assigned to, there 
were drug and racial problems.  The Axis I diagnosis was mild 
PTSD with some anxiety on somewhat of a routine basis with 
increased problems during March, which was the time the fire 
occurred.  The examiner indicated that his diagnosis was 
based on the anniversary reaction reported by the appellant.  
The examiner noted the records from Mr. G.H. should be 
obtained to see if they more clearly documented the cycling 
phenomenon.  The examiner concluded that the appellant 
definitely had PTSD symptomatology.  The examiner opined that 
the appellant experienced a traumatic event that could be 
called a precursor stressor for a PTSD diagnosis.  

In January 1998, G.H., a Veteran Outreach Counselor, 
submitted a statement to the RO.  At that time, G.H. stated 
that the appellant's history since military service had been 
plagued with constant anxiety, relationship difficulty and 
authority figure problems as well as anger, isolation, 
intrusive thoughts and sleep disorder.  The Mississippi Scale 
for Combat-Related PTSD was administered with a score of 121.  
It was G.H.'s opinion the appellant's military trauma 
history, his present state, and his test scores all led to a 
diagnosis of chronic severe PTSD with definite industrial 
impairment.  In a second letter from G. H. dated in March 
1998, the counselor reported that the appellant's military 
stressors, and in particular the fire on board the USS 
Enhance, were directly related to his PTSD that was noted to 
have developed since his release from active duty. 

In March 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was 
assigned to a wooden hulled minesweeper USS Enhance that was 
operating off the coast of North Vietnam when it caught fire.  
It was several hours before help arrived from other ships.  
He stated that in regard to post-service treatment for mental 
disorders, he was first treated for PTSD by G. H. in 1994 or 
1995.  The appellant indicated that he had held numerous jobs 
since his discharge.  He testified that he was not taking any 
medication because it scared him.  According to the 
appellant, he had not received treatment from any VA facility 
for PTSD.

In May 1998, the appellant underwent a VA PTSD examination 
which was conducted by a board of three psychiatrists.  In-
service stressors noted were a fire on board the USS Enhance 
in 1973 and racial tension and drug use aboard the USS 
Camden.  The appellant also stated that he had observed a 
friend's injury while working on the deck of a ship.  It was 
also noted that the appellant observed a plane crash into the 
water.  He was requested to change a deck log entry he made 
regarding the crash but he refused and was shunned by other 
crewmembers thereafter.  The examiners noted the incident 
involving the fire on board the USS Enhance had been verified 
but none of the other stressors were.  The appellant's 
service personnel records were reviewed.  The examiners 
indicated that the appellant was recommended for retention 
and promotion for his work done from February 1973 to October 
1973 on board the USS Enhance.  While serving on the USS 
Camden, the service medical records showed the appellant's 
attitude toward the navy was interfering with his 
effectiveness.  The appellant showed the examiners he had 
attended a racial relations course which they found tended to 
corroborate his story of racial tension on the USS Camden.  
The appellant informed the examiners of conduct problems as a 
youth including multiple fights, challenging authority and 
alcohol use.  He was married once and had numerous 
relationships with women, which usually lasted about three 
months.  The appellant had 30-to-40 jobs after active duty.

Based on a review of the evidence in the claims folder and a 
mental status examination, the psychiatrists concluded that 
the appellant did not have PTSD.  The psychiatrists 
determined that the appellant did not have intrusive 
thoughts, flashbacks, avoidance problems, anger problems, or 
a startle reaction.  Rather, the psychiatrists noted that the 
appellant was gregarious and outgoing, and that he was 
looking for stimulation rather than avoiding it.  The 
psychiatrists attributed the appellant's poor work history 
and interpersonal history to character problems, substance 
abuse and mania.  They determined that the character problems 
were antisocial in nature.  They also determined that as an 
adolescent the appellant had a conduct disorder with 
fighting, challenging authority and alcohol use.  They stated 
that as an adult the appellant continued his drug use, had 
multiple sexual relationships, became bored easily and was 
unable to sustain work.  The psychiatrists opined that the 
proper diagnosis was bipolar illness characterized by rapid 
speech, hypersocial nature and tangential to circumstantial 
speech, which started as an adolescent and continued into 
adulthood.  The psychiatrists also opined that the stressful 
events experienced during active service worsened this pre-
service bipolar illness.  The Axis I diagnosis was bipolar 
manic and polysubstance dependence in remission.  The Axis II 
diagnosis was antisocial traits.

A private medical statement from F.C.S., Ph.D., Diplomate in 
Clinical Psychology, dated in March 1999, shows that at that 
time, Dr. S. indicated that he had evaluated the appellant in 
September 1998.  Dr. S. noted that upon mental status 
evaluation, the appellant complained of having some anxiety 
symptoms, including his combat experiences aboard ship in 
Vietnam, having intrusive thoughts and distressing dreams 
about those combat experiences, and currently demonstrating 
some physical startle reactions and autonomic neurosystem 
responses to those combat experiences.  It was Dr. S.'s 
opinion that such symptomatology was consistent with a 
diagnosis of PTSD.  

In February 2001, the appellant submitted directly to the 
Board a private medical statement from C.A.H., Psy.D., 
Licensed Psychologist, dated in February 2001.  At that time, 
the appellant waived initial review of such evidence by the 
RO.  In the February 2001 statement, Dr. H. indicated that in 
December 2000, she had evaluated the appellant on two 
separate occasions.  Dr. H. further noted that she had 
reviewed the appellant's "legal file" and had provided 
psychological testing.  According to Dr. H., all of the test 
instruments yielded results that were consistent with one 
another and with how the appellant presented in the 
interviews.  In sum, the appellant was a very anxious and 
tense man who could present behaviorally as impulsive, 
intrusive, scattered, and "hyper."  The appellant was also 
an angry man prone to outbursts of irritability and 
frustration, and was evidencing some depression.  According 
to Dr. H., although the above symptoms could point to a 
"manic" presentation, neither the testing nor the 
interviews indicated that the appellant had a Bipolar 
Disorder.  Dr. H. opined that the appellant probably had 
Attention-Deficit Hyperactivity Disorder and features of a 
mixed Personality Disorder.  Nevertheless, Dr. H. indicated 
that the appellant also definitely met the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV) criteria for chronic PTSD.  Dr. H. revealed that although 
it was possible that the appellant had learned enough about 
PTSD to report the "correct" symptoms while being 
interviewed, it was doubtful that the anxious, agitated, more 
aroused behavior that he demonstrated while describing the 
fire and his other experiences was "put on," and neither 
the MMPI-2 or the Trauma Symptom Inventory-A (TSI-A)  
reflected a dishonest reporting style.  Furthermore, those 
symptoms were clearly directly related to his in-service 
stressors, as could be seen by the fact that his "hallmark" 
symptoms (flashbacks, nightmares, etc.) were about, or were 
related directly to, things he had experienced in the 
service, especially the fire, and the boat sinking, and also 
being intimidated by authority figures, etc.  Therefore, in 
summary, Dr. H. concluded that the appellant was suffering 
from chronic PTSD, in connection to his service in the Navy.   


IV.  Analysis

The Board has reviewed the evidence submitted since the 
February 1995 confirmed rating action and has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.  
Evidence received subsequent to the February 1995 rating 
decision, which denied the appellant's claim on the basis 
that his in-service stressors had not been verified, includes 
a letter from ESG.  This evidence verifies that the 
appellant's ship, the USS Enhance, caught fire off the coast 
of Vietnam on March 17, 1973, and had to be taken to the 
Philippines for repairs.  

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there is now of 
record verification of an in-service stressor.  The evidence 
submitted bears directly and substantially upon the issue of 
entitlement to service connection for PTSD, and by itself or 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of this claim. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and the appeal 
is allowed to that extent.  





REMAND

The pertinent question in this case is whether or not the 
appellant has PTSD, and if he does have PTSD, whether there 
is a link, established by medical evidence, between current 
symptomatology and the in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2000).  In this regard, the Board notes that the 
evidence of record shows that there are discrepancies in the 
medical opinions regarding the question of whether or not the 
appellant has PTSD.  In light of the discrepancies, the Board 
is of the opinion that a VA psychiatric examination, as 
specified in greater detail below, should be performed.  The 
Board notes that the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim 
includes a contemporaneous and thorough examination when 
appropriate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In an additional matter, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for PTSD.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
also inform the appellant of any records 
it has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §  5103A (b)(2)).   

2.  Thereafter, the RO should schedule 
the appellant for a VA psychiatric 
examination to determine the diagnosis of 
any psychiatric disorder that is present.  
The RO should select an examiner who has 
not previously examined the appellant.  
All necessary special studies or tests 
are to be accomplished.  The claims 
folder and a separate copy of this remand 
must be made available to and reviewed by 
the physician in conjunction with the 
examination.  Specifically, the examiner 
is requested to review the appellant's 
December 1997 and May 1998 VA 
examinations, the private medical 
statement from Dr. S., dated in March 
1999, and the private evaluation report 
from Dr. H., dated in February 2001.  The 
RO should also specify for the examiner 
the stressor or stressors that the RO 
determined are established by the record, 
to specifically include the March 1973 
fire aboard the USS Enhance, and the 
examiner is to be instructed that only 
those events can be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
any current psychiatric symptomatology, 
and whether the diagnostic criteria to 
support a PTSD diagnosis have been met. 
In this regard, the examiner's attention 
is directed to the applicable portions of 
the DSM-IV.  If a diagnosis of PTSD is 
made, the examiner should state which of 
the diagnostic criteria of DSM-IV for 
PTSD have, and have not, been satisfied 
and provide a detailed description and 
discussion of the relevant findings that 
satisfy the criteria.  The examiner 
should also specify: (1) whether the 
stressful events that are established by 
the record were sufficient to produce 
PTSD; and (2) whether there is a link 
between any current symptomatology and 
one or more of the in-service stressful 
events found to be established by the 
record and found to be sufficient to 
support a diagnosis of PTSD by the 
examiner.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), Fast Letter 01-02 
(January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 



